 

EXHIBIT 10.2

STEELCASE INC. INCENTIVE COMPENSATION PLAN
ARTICLE 1. Establishment, Objectives, and Duration
      1.1 Establishment of the Plan. Steelcase Inc., a Michigan corporation
(hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the “Steelcase Inc. Incentive Compensation
Plan” (hereinafter referred to as the “Plan”), as set forth in this document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Shares,
Performance Units, Cash-Based Awards, Phantom Shares and Share-Based Awards.
Notwithstanding any provision in the Plan, to the extent that any Award would be
subject to Section 409A of the Code, no such Award may be granted if it would
fail to comply with the requirements set forth in Section 409A of the Code and
any regulations or guidance promulgated thereunder.
      The Plan as hereby amended and restated is effective as of February 24,
2007 (the “Effective Date”); provided, however, that the Plan as amended and
restated and any Award which is designed to qualify for the Performance-Based
Exception with respect to any Performance Period ending after the annual meeting
for the stockholders of the Company held in 2007 (the “2007 Meeting”) shall be
subject to the approval by stockholders of the Plan at such 2007 Meeting.
      1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
which are consistent with the Company’s goals and which link the personal
interests of Participants to those of the Company’s stockholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of Participants who make significant contributions to the Company’s
success and to allow Participants to share in the success of the Company.
      1.3 Duration of the Plan. The Plan shall commence on the Effective Date,
as described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 18 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan’s provisions under Awards
denominated in Shares, and with respect to all Awards, in no event may an Award
be granted under the Plan on or after the tenth anniversary of the Effective
Date.
ARTICLE 2. Definitions
      Whenever used in the Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
      2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.
      2.2 “Award” means, individually or collectively, a grant under this Plan
of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares, Performance Units, Cash-Based
Awards, Phantom Shares or Share-Based Awards.
      2.3 “Award Agreement” means an agreement entered into by the Company and
each Participant setting forth the terms and provisions applicable to Awards
granted under this Plan.
      2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
      2.5 “Board” or “Board of Directors” means the Board of Directors of the
Company.

1



--------------------------------------------------------------------------------



 

      2.6 “Cash-Based Award” means an Award granted to a Participant, as
described in Article 9 herein.
      2.7 “Change in Control” of the Company shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:


  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or



  (b)   the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or
recommended; or



  (c)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with or involving any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereto), at least
fifty-five percent (55%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person (other than an Initial Holder or Permitted Transferee) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or



  (d)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least fifty-five percent (55%) of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

      However, in no event shall a Change in Control be deemed to have occurred,
with respect to a Participant, if the Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than three percent (3%) of the stock
of the purchasing company; or (ii) ownership of equity participant in the
purchasing company or group which is

2



--------------------------------------------------------------------------------



 

otherwise not significant, as determined prior to the Change in Control by a
majority of the non-employee continuing Directors).
      Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
      2.8 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
      2.9 “Committee” means the Compensation Committee of the Board and shall be
comprised entirely of Directors who are considered “outside directors” under
Section 162(m) of the Code.
      2.10 “Company” means Steelcase Inc., a Michigan corporation, including any
and all Subsidiaries and Affiliates, and any successor thereto as provided in
Article 22 herein.
      2.11 “Competition” means directly or indirectly engaging in competition
with the Company or any subdivision, subsidiary, or affiliate of the Company
(collectively, the “Company Group”) at any time during employment with the
Company Group or during the three (3) year period following termination of
employment with the Company Group, without prior approval of the administrative
Committee. A Plan Participant engages in competition if that person participates
directly or indirectly in the manufacture, design or distribution of any
products of the same type as those of the Company Group, including, but not
limited to, office furniture, office systems or architectural products, or the
providing of any related services, for or on behalf of any person or entity
other than the Company and its authorized dealers, at any location within or
without the United States of America. It is intended that this definition shall
be enforced to the fullest extent permitted by law. If any part of this
definition shall be construed to be invalid or unenforceable, in whole or in
part, then such definition shall be construed in a manner so as to permit its
enforceability to the fullest extent permitted by law.
      2.12 “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.
      2.13 “Director” means any individual who is a member of the Board;
provided, however, that any Director who is employed by the Company or any
Subsidiary or Affiliate shall be considered an Employee under this Plan and,
except for purposes of the definition of “Change in Control” under this Plan,
shall not be considered a Director.
      2.14 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
      2.15 “Employee” means any employee of the Company or its Subsidiaries or
Affiliates. Except for purposes of the definition of “Change in Control” under
this Plan, Directors who are employed by the Company shall be considered
Employees under this Plan.
      2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
      2.17 “Fair Market Value” shall be the closing sales price per Share for
the date of grant on the principal securities exchange on which the Shares are
traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; if the security is not listed for
trading on a national securities exchange, the fair market value of a security
as determined in good faith by the Board.
      2.18 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.
      2.19 “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.

3



--------------------------------------------------------------------------------



 

      2.20 “Initial Holder” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
      2.21 “Insider” shall mean an individual who is, on the relevant date, an
officer, director or more than ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.
      2.22 “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.
      2.23 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6 herein.
      2.24 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
      2.25 “Participant” means an Employee, Director, or other individual
designated by the Board who has been selected to receive an Award or who has an
outstanding Award granted under the Plan.
      2.26 “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).
      2.27 “Performance Period” shall have the meaning set forth in Article 8
herein.
      2.28 “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.
      2.29 “Performance Unit” means an Award granted to a Participant, as
described in Article 9 herein.
      2.30 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Board, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.
      2.31 “Permitted Transferee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company and include a Permitted
Trustee solely in its capacity as a trustee of a Permitted Trust.
      2.32 “Permitted Trust” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
      2.33 “Permitted Trustee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
      2.34 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
      2.35 “Phantom Shares” means an Award granted to a Participant pursuant to
Article 10 herein.
      2.36 “Restricted Stock” means an Award granted to a Participant pursuant
to Article 8 herein.
      2.37 “Share-Based Award” means an Award granted to a Participant pursuant
to Article 11 herein.

4



--------------------------------------------------------------------------------



 

      2.38 “Shares” means the shares of Class A Common Stock of the Company.
      2.39 “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with a related Option, designated as a SAR, pursuant to the terms
of Article 7 herein.
      2.40 “Subsidiary” means any corporation, partnership, joint venture, or
other entity in which the Company has a fifty percent (50%) or greater voting
interest.
      2.41 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
ARTICLE 3. Administration
      3.1 General. The Plan shall be administered by the Board and the Board may
delegate its responsibility to the Committee. The members of the Committee shall
be appointed from time to time by, and shall serve at the discretion of, the
Board of Directors. The Board may delegate to the Committee any or all of the
administration of the Plan; provided, however, that the administration of the
Plan with respect to Awards granted to Directors may not be so delegated. To the
extent that the Board has delegated to the Committee any authority and
responsibility under the Plan, all applicable references to the Board in the
Plan shall be to the Committee. The Committee shall have the authority to
delegate administrative duties to Employees, officers or Directors of the
Company or any other committee approved by the Committee.
      3.2 Authority of the Board. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board shall have full power to select Employees and Directors and other
individuals who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; and (subject to the provisions of Article 18
herein) amend the terms and conditions of any outstanding Award as provided in
the Plan. Further, the Board shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law
(and subject to Section 3.1 herein), the Board may delegate its authority as
identified herein.
      3.3 Decisions Binding. All determinations and decisions made by the Board
or the Committee pursuant to the provisions of the Plan and all related orders
and resolutions of the Board or the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, Directors,
Employees, Participants, and their estates and beneficiaries.
ARTICLE 4. Shares Subject to the Plan and Maximum Awards
      4.1 Number of Shares Available for Grants. Subject to adjustment as
provided in Article 17 herein, the number of Shares hereby reserved for issuance
to Participants under the Plan shall be 21,000,000 Shares; no more than
3,000,000 of which may be granted in the form of Restricted Shares. Shares
available under the Plan shall be now or hereafter issued or authorized but
unissued. In addition, subject to obtaining the stockholder approval of the Plan
at the 2007 Meeting, an additional 4,000,000 Shares shall be reserved for
issuance under the Plan; no more than 3,000,000 of which may be granted in the
form of Restricted Shares. The Board shall determine the appropriate methodology
for calculating the number of shares issued in pursuance of the Plan. Unless and
until the Board determines that an Award shall not qualify for the
Performance-Based Exception, the following rules shall apply to grants of such
Awards under the Plan:


  (a)   Stock Options: The maximum aggregate number of Shares that may be
granted in the form of Stock Options, pursuant to any Award granted in any one
fiscal year to any one single Participant shall be five hundred thousand
(500,000).

5



--------------------------------------------------------------------------------



 

  (b)   SARs: The maximum aggregate number of Shares that may be granted in the
form of Stock Appreciation Rights, pursuant to any Award granted in any one
fiscal year to any one single Participant shall be five hundred thousand
(500,000).



  (c)   Restricted Stock: The maximum aggregate grant with respect to Awards of
Restricted Stock granted in any one fiscal year to any one Participant shall be
two hundred thousand (200,000).



  (d)   Performance Shares/ Performance Units and Cash-Based Awards: The maximum
aggregate payout (determined as of the end of the applicable Performance Period)
with respect to Cash-Based Awards or Awards of Performance Shares or Performance
Units granted in any one fiscal year to any one Participant shall be equal to
the value of two hundred fifty thousand (250,000) Shares.     (e)   Phantom
Shares: The maximum aggregate payout (determine at the end of the applicable
Performance Period) with respect to Phantom Shares granted in any one fiscal
year to any one Participant shall be equal to the value of two hundred fifty
thousand (250,000) Shares.



  (f)   Other Share-Based Awards: The maximum aggregate number of Shares that
may be granted in the form of other Share-Based Awards, pursuant to any Award
granted in any one fiscal year to one single Participant shall be two hundred
thousand (200,000).

ARTICLE 5. Eligibility and Participation
      5.1 Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors, and other individuals designated by the Board.
      5.2 Actual Participation. Subject to the provisions of the Plan, the Board
may, from time to time, select from all eligible Employees, Directors, and other
individuals designated by the Board, those to whom Awards shall be granted and
shall determine the nature and amount of each Award.
ARTICLE 6. Stock Options
      6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Board; provided,
however, (a) that no Director shall be granted any ISO and (b) that any Option
designed to qualify for the Performance-Based Exception shall be granted only by
the Committee.
      6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, termination and transferability
rights, and such other provisions as the Board shall determine. The Award
Agreement also shall specify whether the Option is intended to be an ISO within
the meaning of Code Section 422, or an NQSO whose grant is intended not to fall
under the provisions of Code Section 422.
      6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be at least equal to one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.
      6.4 Duration of Options. Each Option granted to a Participant shall expire
at such time as the Board shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.
      6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Board shall in each instance approve, which need not be the same for each
grant or for each Participant.

6



--------------------------------------------------------------------------------



 

      6.6 Payment. Unless otherwise determined by the Board, Options granted
under this Article 6 shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
      The Option Price upon exercise of any Option shall be payable to the
Company in full in one of the following manners: (a) in cash or its equivalent,
or (b) to the extent so provided by the Board, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price or by withholding from issuance upon exercise the Shares
with an aggregate Fair Market Value equal to the total Option Price, or (c) by a
combination of (a) and (b).
      The Board also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Board determines to be consistent with the
Plan’s purpose and applicable law.
      Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notification of exercise and full payment, the
Company shall deliver to the Participant, in the Participant’s name, Share
certificates in an appropriate amount based upon the number of Shares purchased
under the Option(s) or other appropriate documentation of acquisition of such
Shares.
      6.7 Restrictions on Share Transferability. The Board may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
ARTICLE 7. Stock Appreciation Rights
      7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Board. The Board may grant Freestanding SARs, Tandem SARs, or
any combination of these forms of SAR.
      The Board shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.
      The grant price of a Freestanding SAR shall be at least equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date of grant
of the SAR. The grant price of Tandem SARs shall equal the Option Price of the
related Option.
      7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
      Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.
      7.3 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Board, in its sole discretion, imposes upon
them.

7



--------------------------------------------------------------------------------



 

      7.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Board shall determine.
      7.5 Term of SARs. The term of a SAR granted under the Plan shall be
determined by the Board, in its sole discretion; provided, however, that such
term shall not exceed ten (10) years.
      7.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


  (a)   the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by



  (b)   the number of Shares with respect to which the SAR is exercised.

      At the discretion of the Board, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof. The Board’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.
ARTICLE 8. Restricted Stock
      8.1 Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Board, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Board shall determine;
provided, however, that Shares of Restricted Stock designed to qualify for the
Performance-Based Exception shall be granted only by the Committee.
      8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Board shall determine.
      8.3 Other Restrictions. The Board shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals
(Company-wide, divisional, and/or individual), time-based restrictions on
vesting following the attainment of the performance goals, and/or restrictions
under applicable federal or state securities laws. The time period during which
the performance goals must be met shall be called a “Performance Period.” The
performance goals with respect to Awards designed to qualify for the
Performance-Based Exception shall be established in writing by the Committee
prior to the earlier of (a) ninety (90) days after the commencement of the
Performance Period or (b) the date on which 25% of the Performance Period will
elapse, provided, that in either case, achievement of the performance goals is
substantially uncertain on such date.
      The Company may retain the certificates representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied; provided, however,
that Shares shall not be delivered with respect to Awards designed to qualify
for the Performance-Based Exception prior to the Committee’s certification, in
writing, that the performance goals relating to such Awards have been satisfied.
      Except as otherwise provided in this Article 8 or otherwise determined by
the Board, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall become freely transferable by the Participant after
the last day of the applicable Period of Restriction.
      8.4 Voting Rights. Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.
      8.5 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the Shares while they
are so held. The Board may apply any restrictions to the dividends

8



--------------------------------------------------------------------------------



 

that the Board deems appropriate. Without limiting the generality of the
preceding sentence, if the grant or vesting of Restricted Shares is intended to
comply with the requirements of the Performance-Based Exception, the Board may
apply any restrictions it deems appropriate to the payment of dividends declared
with respect to such Restricted Shares, including, without limitation, that the
dividends and/or the Restricted Shares maintain eligibility for the
Performance-Based Exception.
ARTICLE 9. Performance Units, Performance Shares, and Cash-Based Awards
      9.1 Grant of Performance Units/ Shares and Cash-Based Awards. Subject to
the terms of the Plan, Performance Units, Performance Shares and/or Cash-Based
Awards may be granted at any time or from time to time, as shall be determined
by the Board; provided, however, that Performance Units, Performance Shares
and/or Cash-Based Awards designed to qualify for the Performance-Based Exception
shall be granted only by the Committee.
      9.2 Award Agreement. Each Performance Unit, Performance Share and/or
Cash-Based Awards grant shall be evidenced by an Award Agreement that shall
specify the Performance Period(s) and such other provisions as the Board shall
determine.
      9.3 Value of Performance Units/ Shares and Cash-Based Awards. Each
Performance Unit shall have an initial value that is established by the Board at
the time of grant. Each Performance Share shall have an initial value equal to
the Fair Market Value of a Share on the date of grant. Each Cash-Based Award
shall have a value as may be determined by the Board. The Board shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/ Shares and
Cash-Based Award that will be paid out to the Participant. The performance goals
with respect to Awards designed to qualify for the Performance-Based Exception
shall be established in writing by the Committee prior to the earlier of
(a) ninety (90) days after the commencement of the Performance Period or (b) the
date on which 25% of the Performance Period will elapse, provided, that in
either case, achievement of the performance goals is substantially uncertain on
such date.
      9.4 Earning of Performance Units/ Shares and Cash-Based Awards. Subject to
the terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/ Shares and Cash-Based Awards shall be entitled to
receive payment with respect to the number and value of Performance Units/
Shares and of Cash-Based Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
      9.5 Form and Timing of Payment of Performance Units/ Shares and Cash-Based
Awards. Payment of earned Performance Units/ Shares and Cash-Based Awards shall
be made in lump-sum payments at such time or times designated by the Board
following the close of the applicable Performance Period. Subject to the terms
of this Plan, the Board, in its sole discretion, may pay earned Performance
Units/ Shares and Cash-Based Awards in the form of cash or in Shares (or in a
combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units/ Shares and Cash-Based Awards at the close
of the applicable Performance Period plus or minus any investment return from
the close of the Performance Period to the date of payment as determined by the
Board in its discretion; provided, however, that payment shall not be made with
respect to Awards designed to qualify for the Performance-Based Exception prior
to the Committee’s certification, in writing, that the performance goals
relating to such Awards have been satisfied. Such Shares may be granted subject
to any restrictions deemed appropriate by the Board. The determination of the
Board with respect to the form and timing of payout of such Awards shall be set
forth in the Award Agreement pertaining to the grant of the Award.
      At the discretion of the Board and subject to the requirements of
Section 409A of the Code, Participants may be entitled to receive any dividends
declared with respect to Shares which have been earned in connection with grants
of Performance Units and/or Performance Shares which have been earned, but not
yet distributed to Participants (such dividends shall be subject to the same

9



--------------------------------------------------------------------------------



 

accrual, forfeiture, and payout restrictions as those that apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 8.5
herein). In addition, Participants may, at the discretion of the Board, be
entitled to exercise their voting rights with respect to such Shares.
ARTICLE 10. Phantom Shares
      10.1 Grant of Phantom Shares. Subject to the terms of the Plan, Phantom
Shares may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Board;
provided, however, that Phantom Shares designed to qualify for the
Performance-Based Exception shall be granted only by the Committee.
      10.2 Award Agreement. Each Phantom Share grant shall be evidenced by an
Award Agreement that shall specify the terms and conditions of such Award and
such other provisions as the Board shall determine
      10.3 Value of Phantom Shares. Each Phantom Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. The Board
shall establish the terms and conditions of such Award, including any vesting
provisions and performance goals. The performance goals with respect to Awards
designed to qualify for the Performance-Based Exception shall be established in
writing by the Committee prior to the earlier of (a) ninety (90) days after the
commencement of the Performance Period or (b) the date on which 25% of the
Performance Period will elapse, provided, that in either case, achievement of
the performance goals is substantially uncertain on such date.
      10.4 Earning of Phantom Shares. Subject to the terms of this Plan, the
holder of any vested Phantom Shares shall be entitled to receive payout on the
number and value of Phantom Shares earned by the Participant over the
Performance Period, to be determined by the extent to which the corresponding
performance goals have been achieved.
      10.5 Form and Timing of Payment of Phantom Shares. Payment of earned
Phantom Shares shall be made in a single lump sum at such time as designated by
the Board. Subject to the terms of this Plan, the Board, in its sole discretion,
may pay earned Phantom Shares in the form of cash or in Shares (or in a
combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Phantom Shares at such time as designated by the Board;
provided, however, that payment shall not be made with respect to Awards
designed to qualify for the Performance-Based Exception prior to the Committee’s
certification, in writing, that the performance goals relating to such Awards
have been satisfied. Such Shares may be granted subject to any restrictions
deemed appropriate by the Board. The determination of the Board with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.
      At the discretion of the Board and subject to the requirements of
Section 409A of the Code, Participants may be entitled to receive any dividends
declared with respect to Shares which have been earned in connection with grants
of Phantom Shares which have been earned, but not yet distributed to
Participants (such dividends shall be subject to the same accrual, forfeiture,
and payout restrictions as those that apply to dividends earned with respect to
Shares of Restricted Stock, as set forth in Section 8.5 herein).
ARTICLE 11. Other Share-Based Awards
      Subject to the terms of the Plan, the Board may grant other Share-Based
Awards under this Plan, including without limitation, those Awards pursuant to
which Shares are acquired or may in the future be acquired and including Awards
of dividend equivalents. The Board, in its sole discretion, shall determine the
terms and conditions of such other Share-Based Awards.
ARTICLE 12. Performance Measures
      Unless and until the Board proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this
Article 12, the attainment of which may determine

10



--------------------------------------------------------------------------------



 

the degree of payout and/or vesting with respect to Awards which are designed to
qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such grants shall be based on one or more of the following
criteria:


  (a) earnings per share;     (b) net income (before or after taxes);     (c)
return measures (including, but not limited to, return on assets, equity, or
sales);     (d) cash flow (including, but not limited to, operating cash flow,
free cash flow, cash flow return on investment (discounted or otherwise), or
cumulative cash flow per share;     (e) earnings before or after taxes;     (f)
gross revenues;     (g) operating profit;     (h) operating expenses;     (i)
share price (including, but not limited to, growth measures and total
shareholder return);     (j) economic value added     (k) implementation or
completion of critical projects or processes;     (l) strategic business
criteria, consisting of one or more objectives based on meeting specified market
share, market penetration, geographic business expansion, customer satisfaction,
employee satisfaction, human resources management, supervision of litigation,
information technology, and goals relating to acquisitions, divestitures, joint
ventures and similar transactions, and budget comparisons;     (m) personal
professional objectives, including any of the foregoing performance goals, the
implementation of policies and plans, the negotiation of transactions, the
development of long-term business goals, formation of joint ventures, research
or development collaborations, and the completion of other corporate
transactions; and     (n) any combination of, or a specified increase in, any of
the foregoing.

      Where applicable, the performance goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.
      The Board (or the Committee with respect to Awards designed to qualify for
the Performance-Based Exception) shall have the discretion to adjust the
determinations of the degree of attainment of the preestablished performance
goals; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception, may not be adjusted upward (the Committee shall
retain the discretion to adjust such Awards downward). Nevertheless, the Board
(or the Committee with respect to Awards designed to qualify for the
Performance-Based Exception) shall have the authority to make appropriate
adjustments in the performance goals under an Award to reflect the impact of the
following extraordinary items not reflected in such goals: (1) any profit or
loss attributable to acquisitions or dispositions of stock or assets, (2) any
changes in accounting standards that may be required or permitted by the
Financial Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature of infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations

11



--------------------------------------------------------------------------------



 

that do not qualify as a segment of a business as defined in APB Opinion No. 30,
and (6) such other items as may be prescribed by Section 162(m) of the Code and
the Treasury regulations thereunder as may be in effect from time to time, and
any amendments, revisions or successor provisions and any changes thereto. The
Board (or the Committee with respect to Awards designed to qualify for the
Performance-Based Exception) shall have full authority and discretion to, from
time to time, as the Board deems necessary or appropriate, modify the accounting
principles and components applied in the determination of the degree of
attainment of the preestablished performance goals with respect to all Awards.
      In the event that applicable tax and/or securities laws change to permit
Board discretion to alter the governing performance measures without obtaining
shareholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining shareholder approval. In addition, in the
event that the Board determines that it is advisable to grant Awards which shall
not qualify for the Performance-Based Exception, the Board may make such grants
without satisfying the requirements of Code Section 162(m).
ARTICLE 13. Beneficiary Designation
      Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
ARTICLE 14. Deferrals
      The Board may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock, or the satisfaction
of any requirements or goals with respect to Performance Units/ Shares. If any
such deferral election is required or permitted, the Board shall, in its sole
discretion, establish rules and procedures for such payment deferrals and such
deferrals shall comply with Section 409A of the Code and any regulations or
guidance promulgated thereunder.
ARTICLE 15. Rights of Employees/ Directors
      15.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.
      15.2 Participation. No Employee or Director shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
      15.3 Termination of Employment/ Directorship/ Relationship. Each
Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise and/or receive payment for any
Award following termination of the Participant’s employment or directorship with
the Company, or termination of relationship with the Company. Such provisions
shall be determined in the sole discretion of the Board, shall be included in
the Award Agreement entered into with each Participant, need not be uniform
among Awards and may reflect distinctions based on the reasons for termination.
      15.4 Competition. In the event the Participant engages in any Competition
with the Company, the Participant immediately and permanently forfeits the right
to exercise and/or receive payment for any Award, whether or not vested. The
Participant must return to the Company the Participant’s gain

12



--------------------------------------------------------------------------------



 

resulting from options exercised at any time within the twelve-month period
preceding the date the Participant became engaged in competition with the
Company.
      15.5 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement or determined by the Board, Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of decent and distribution. Further, except as otherwise provided in
a Participant’s Award Agreement or determined by the Board, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s legal representative.
ARTICLE 16. Change in Control
      16.1 Treatment of Outstanding Awards.


  (a)   Vesting on Change in Control. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:



  (i)   Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;



  (ii)   Any restriction periods and restrictions imposed on Restricted Shares
which are not performance-based shall lapse;



  (iii)   The target payout opportunities attainable under all outstanding
Awards of performance-based Restricted Stock, Performance Units, Performance
Shares, and Cash-Based Awards and Share-Based Awards shall be deemed to have
been fully earned for the entire Performance Period(s) as of the effective date
of the Change in Control. The vesting of all Awards denominated in Shares shall
be accelerated as of the effective date of the Change in Control, and there
shall be paid out to Participants within thirty (30) days following the
effective date of the Change in Control a pro rata number of shares based upon
an assumed achievement of all relevant targeted performance goals and upon the
length of time within the Performance Period which has elapsed prior to the
Change in Control. Awards denominated in cash shall be paid pro rata to
participants in cash within thirty (30) days following the effective date of the
Change in Control, with the proration determined as a function of the length of
time within the Performance Period which has elapsed prior to the Change in
Control, and based on an assumed achievement of all relevant targeted
performance goals. All payments will only be made to the extent that the
acceleration of such payments would not cause any Award to result in deferred
compensation that is subject to additional tax under Section 409A of the Code.



  (b)   Cashout of Awards. Notwithstanding any other provision of the Plan, in
the event of a Change in Control in which the consideration paid to the holders
of Shares is solely cash, the Board may, in its discretion, provide that each
Award shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a payment in an amount equal to (i) the excess of the consideration
paid per Share in the Change in Control over the exercise or purchase price (if
any) per Share subject to the Award multiplied by (ii) the number of Shares
granted under the Award.

          16.2 Termination, Amendment, and Modifications of Change in Control
Provisions
      Notwithstanding any other provision of this Plan (but subject to the
limitations of Section 18.3 hereof) or any Award Agreement provision, the
provisions of this Article 16 may not be terminated, amended, or modified on or
after the date of a Change in Control to affect adversely any Award theretofore
granted under the Plan without the prior written consent of the Participant with
respect to

13



--------------------------------------------------------------------------------



 

said Participant’s outstanding Awards; provided, however, the Board may
terminate, amend, or modify this Article 16 at any time and from time to time
prior to the date of a Change in Control.
ARTICLE 17. Change in Capitalization
      In the event of any change in corporate capitalization, such as a stock
split, or a corporate transaction, such as any merger, consolidation,
separation, including a spin off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, the Board shall make such adjustment in the number
and class of Shares which may be delivered under Section 4.1, in the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Plan, and in the Award limits set forth in Section 4.1 as it determines to be
appropriate and equitable, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number; provided, further, that no such
adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section.
ARTICLE 18. Amendment, Modification, and Termination
      18.1 Amendment, Modification, and Termination. Subject to Sections 18.3
and 18.4, the Board may at any time and from time to time, alter, amend, suspend
or terminate the Plan in whole or in part; provided, that no amendment shall be
made without shareholder approval if such approval is necessary to comply with
any applicable tax or regulatory requirements. Prior to such approval, Awards
may be made under the Plan expressly subject to such approval.
      18.2 Adjustment of Awards. The Board (or its delegate) may make
adjustments in the terms and conditions of, and the criteria included in, any
Award in any situation it deems appropriate, as long as the adjustment of such
Award does not adversely affect the holder; provided, that no such adjustment
shall be authorized to the extent that such authority would be inconsistent with
the Plan’s meeting the requirements of Section 162(m) or 409A of the Code.
      18.3 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary (but subject to Article 17 hereof), no termination,
amendment, or modification of the Plan shall adversely affect in any material
way any Award previously granted under the Plan, without the written consent of
the Participant holding such Award.
      18.4 Compliance with Code Section 162(m). At all times when Code
Section 162(m) is applicable, all Awards granted under this Plan shall comply
with the requirements of Code Section 162(m); provided, however, that in the
event the Board determines that such compliance is not desired with respect to
any Award or Awards available for grant under the Plan, then compliance with
Code Section 162(m) will not be required. In addition, in the event that changes
are made to Code Section 162(m) to permit greater flexibility with respect to
any Award or Awards available under the Plan, the Board may, subject to this
Article 18, make any adjustments it deems appropriate.
ARTICLE 19. Clawback
      If the Company’s financial results are materially restated, the Committee
may review the circumstances surrounding the restatement and determine whether
and which Participants will be required to forfeit the right to receive any
future Awards or other equity based incentive compensation under the Plan and/or
repay any Awards or cash payments determined by the Committee to have been
inappropriately received by the Participant. If the Company’s financial results
are restated due to fraud, any Participant who the Committee determines
participated in or is responsible for the fraud causing the need for the
restatement, forfeits the right to receive any future Awards or other equity
based incentive compensation under the Plan and must repay any Awards or cash
payments in excess of the amounts that would have been received based on the
restated financial results. Any repayments required under this Article 19 must
be made by the Participant within ten (10) days

14



--------------------------------------------------------------------------------



 

following written demand from the Company. This Article 19 applies only to
Participants in the Plan who also participate in the Steelcase Inc. Executive
Severance Plan.
ARTICLE 20. Withholding
      20.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.
      20.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Board, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Board, in its sole discretion, deems appropriate.
ARTICLE 21. Indemnification
      Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
ARTICLE 22. Successors
      All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 23. Legal Construction
      23.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
      23.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
      23.3 Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
      23.4 Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions or
Rule 16b — 3 or its successors under the

15



--------------------------------------------------------------------------------



 

1934 Act. To the extent any provision of the plan or action by the Board fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Board.
      23.5 Section 409A. It is intended that the Plan and Awards issued
hereunder will comply with Section 409A of the Code (and any regulations and
guidelines issued thereunder) to the extent the Awards are subject thereto, and
the Plan and such Awards shall be interpreted on a basis consistent with such
intent. The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Section 409A of the Code.
      23.6 Governing Law. To the extent not preempted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Michigan.
ARTICLE 24. Execution
      IN WITNESS WHEREOF, Steelcase Inc. has caused this Plan, captioned
“Steelcase Inc. Incentive Compensation Plan,” as amended and restated effective
as of February 24, 2007, to be executed by its duly authorized officer this 30th
day of April, 2007.


  STEELCASE INC.



  By:  /s/ Nancy W. Hickey

 
 



  Its:  Senior Vice President,

  Chief Administrative Officer and Secretary

16